DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
There does not appear to be any overlapping subject matter requiring a Double Patenting over US Patent 10,524,771 currently.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seitzinger (US 5362294) in view of Minnelli (US 20090137984).
With respect to claim 1, Seitzinger teaches a method of organ retraction (see abstract, col. 1 lines 56- col. 2 line 8) comprising: inserting a medical device (10) into a body cavity of a patient (see abstract and fig. 2, also see fig. 3 below), wherein the medical device includes: a sling (body of 10, see fig. 1, 3 below), a first needle (16) coupled to a first end of the sling via a first suture (12) (see fig. 1, 3 below), and a second needle (18) coupled to a second end of the sling via a second suture (14) (see 

    PNG
    media_image1.png
    710
    804
    media_image1.png
    Greyscale

Seitzinger does not teach a triangular sling. 
Minnelli, also drawn to medical slings used in to retract tissue, teaches a variety of alternate equivalently shaped slings, including triangular (see para. 28), in order to perform the same function of providing appropriate retraction of a specific organ, as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try the modification of Seitzinger wherein the sling is a triangular sling, in view of Minnelli, in order to perform the same function of providing appropriate retraction of a specific organ, as dictated by the particular procedure, using any of an alternate equivalently shaped sling.
As for claim 4, Seitzinger, as modified by Minelli, further teach the method of claim 1, wherein the second anatomical location is an abdominal wall of the patient (see col. 1 line 56- col. 2 line 8, fig. 3 above). 
As for claim 5, Seitzinger, as modified by Minelli, further teaches the method of claim 4, wherein attaching the second needle to the abdominal wall includes inserting the second needle through the abdominal wall (see col. 1 line 56- col. 2 line 8 and fig. 3 above). 
As for claim 8, Seitzinger, as modified by Minelli, further teaches the method of claim 1, wherein the medical device is inserted into the body cavity of the patient via a laparoscopic port (20, see fig. 2 and also col. 2 lines 53-63). 
With respect to claims 1, 7, and 9, Seitzinger teaches a method of organ retraction (see abstract, col. 1 lines 56- col. 2 line 8) comprising: inserting a medical device (10) into a body cavity of a patient (see abstract and fig. 2, also see fig. 3 below), wherein the medical device includes: a sling (body of 10, see fig. 1, 3 below), a first needle (16) coupled to a first end of the sling via a first suture (12) (see fig. 1, 3 below), and a second needle (18) coupled to a second end of the sling via a second suture (14) 

    PNG
    media_image2.png
    714
    781
    media_image2.png
    Greyscale

Seitzinger does not teach a triangular sling; or wherein the organ is a liver.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try the modification of Seitzinger wherein the sling is a triangular sling, in view of Minnelli, in order to perform the same function of providing appropriate retraction of a specific organ- including the liver-, as dictated by the particular procedure, using any of an alternate equivalently shaped sling.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Seitzinger (US 5362294) and Minnelli (US 20090137984), as applied to claim 1 above, in view of Scott (US 20120078057) and further in view of Chu (US 20090171143).
As for claims 2-3, Seitzinger, as modified by Minnelli, does not appear to specifically teach wherein the first anatomical location is a diaphragm of the patient; and wherein attaching the first needle to the diaphragm includes hooking the first needle onto the diaphragm. 
Scott, also drawn to procedures relating to organ (liver) retraction, teaches a method of liver retraction wherein the first anatomical location is a diaphragm of the patient (see para. 96, 103, 104); and attaching the first needle to the diaphragm (see para. 96, 103, 104) in order to provide proper support of the liver as it is pulled into the desired position (see abstract). 

Chu, also drawn to medical slings, teaches a variety of alternate equivalent suture needle configurations, including opposing straight and curved needles, respectfully inserted or hooked into their respective anatomical locations (see fig. 55, para.190) in order to provide the desired type of anchoring of the sling to tissue (see para. 95, 190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seitzinger, as modified by Minnelli and Scott, with a curved needle coupled to a first end of the sling; hooking the curved needle to a first anatomical location of the patient, in view of Chu, in order to provide the desired type of anchoring of the sling to tissue.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seitzinger (US 5362294) and Minnelli (US 20090137984), as applied to claim 5 above, in view of Scott (US 20120078057)
As for claim 6, Seitzinger, as modified by Minnelli, does not appear to explicitly teach wherein the second needle is a Keith suture needle. 
Scott, also drawn to procedures relating to organ (liver) retraction, teaches a method of liver retraction wherein one of the needles is a Keith suture needle (see para. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seitzinger, as modified by Minnelli, wherein the second needle is a Keith suture needle, in view of Scott, in order to provide a known type of needle used in suturing procedures.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Orban (US 7112172) in view of Minnelli (US 20090137984).
With respect to claims 1 and 10, Orban teaches a method of organ retraction (see abstract) comprising: inserting a medical device (100) into a body cavity of a patient (see abstract and also see fig. 3 below), wherein the medical device includes: a sling (106), a first needle (112) coupled to a first end of the sling via a first suture (A) (see col. 7 lines 1-24), and a second needle (112) coupled to a second end of the sling via a second suture (C) (see col. 7 lines 1-24); attaching the first needle to a first anatomical location of the patient (see fig. 3 below, col. 7 lines 1-24); and attaching the second needle to a second anatomical location of the patient (see fig. 3 below, col. 7 lines 1-24); and wherein the sling is comprised of a polypropylene mesh fabric (see col. 11 lines 53-63). 

    PNG
    media_image3.png
    569
    812
    media_image3.png
    Greyscale

Orban does not teach a triangular sling. 
Minnelli, also drawn to medical slings used in to retract tissue, teaches a variety of alternate equivalently shaped slings, including triangular (see para. 28), in order to perform the same function of providing appropriate retraction of a specific organ, as dictated by the particular procedure, using any of an alternate equivalently shaped sling (see para. 27-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try the modification of Orban wherein the sling is a triangular sling, in view of Minnelli, in order to perform the same function of providing appropriate retraction of a specific organ, as dictated by the particular procedure, using any of an alternate equivalently shaped sling.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seitzinger (US 5362294) and Minnelli (US 20090137984), as applied to claim 1 above, in view of Minnelli (US 8517931, herein known as Minnelli ‘931), and further in view of Anderson (US 20100174134).
As for claims 11-14, Seitzinger, as modified by Minnelli, does not appear to specifically teach wherein the triangular sling has an isosceles triangle profile; wherein the medical device includes a reinforcement material disposed along a periphery of the triangular sling; wherein the reinforcement material is comprised of silicone; and wherein the triangular sling is affixed to the reinforcement material via a plurality of securement tabs. 
Minnelli (‘931), also drawn to medical slings used in to retract tissue, teaches a variety of alternate equivalently shaped slings, wherein the triangular sling has an isosceles triangle profile (see fig. 2, note that the triangle shown has 3 sides of equal length, but the definition of isosceles only needs two such equal length sides); wherein the medical device includes a reinforcement material (208a, 208b, 208c) disposed along a periphery of the triangular sling (see fig. 2); and wherein the triangular sling is affixed to the reinforcement material via a plurality of securement tabs (e.g. 106),  in order to provide structural integrity to the sling when anchored (see col. 7 lines 14-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seitzinger, as modified by Minnelli, wherein the triangular sling has an isosceles triangle profile; wherein the medical device includes a reinforcement material disposed along a periphery of the triangular sling; and wherein 
Anderson, also drawn to medical slings, teaches the use of any of a variety of material, including silicone, to form any portion of the sling (see para. 90) in order to provide a myriad of benefits of materials selection, including aiding in indicating proper sling orientation (see para. 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seitzinger, as modified by Minnelli and Minnelli (‘931), wherein the reinforcement material is comprised of silicone, in view of Anderson, in order to provide a myriad of benefits of materials selection, including aiding in indicating proper sling orientation.

Claims 15 and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Orban (US 7112172) in view of Seitzinger (US 5362294) and in further view of Chu (US 20090171143).
With respect to claims 15 and 17-18, Orban teaches a method of organ retraction (see abstract) comprising: inserting a medical device (100) into a body cavity of a patient, wherein the medical device includes: a sling (106), a straight needle (112) coupled to a second end of the sling (see fig. 3 and col. 7 lines 1-3); and inserting the straight needle through a second anatomical location (w2) of the patient (see fig. 3), wherein an organ (O) in the body cavity is supported by the sling (see fig. 3). 

    PNG
    media_image4.png
    515
    764
    media_image4.png
    Greyscale

Orban does not teach a curved needle coupled to a first end of the sling; hooking the curved needle to a first anatomical location of the patient.
Seitzinger, also drawn to medical slings used in organ retraction, teaches two (16, 18) needles coupled to respective ends of a sling and each inserted through respective anatomical locations on opposing sides of the organ to be retracted (see fig. 3 below) in order to better support the retracted organ with adjustable anchoring at each anatomical location via the needles (see abstract).

    PNG
    media_image5.png
    339
    752
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orban to include needles on opposing ends of the sling, in view of Seitzinger, in order to better support the retracted organ with adjustable anchoring at each anatomical location via the needles.
Chu, also drawn to medical slings, teaches a variety of alternate equivalent suture needle configurations, including opposing straight and curved needles, respectfully inserted or hooked into their respective anatomical locations (see fig. 55, para.190) in order to provide the desired type of anchoring of the sling to tissue (see para. 95, 190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orban, as modified by Seitzinger, a curved needle coupled to a first end of the sling; hooking the curved needle to a first anatomical location of the patient, in view of Chu, in order to provide the desired type of anchoring of the sling to tissue.
. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Orban (US 7112172), Seitzinger (US 5362294) and Chu (US 20090171143), as applied to claim 15, in further view of Scott (US 20120078057).
Scott, also drawn to procedures relating to organ (liver) retraction, teaches a method of liver retraction wherein the first anatomical location is a diaphragm of the patient (see para. 96, 103, 104) in order to provide proper support of the liver as it is pulled into the desired position (see abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orban, as modified by Seitzinger and Chu, wherein the first anatomical location is a diaphragm of the patient; and wherein attaching the first needle to the diaphragm includes hooking the first needle onto the diaphragm, in view of Scott, in order to provide proper support of the liver as it is pulled into the desired position.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Orban (US 7112172), Seitzinger (US 5362294) and Chu (US 20090171143), as applied to claim 15, in further view of in view of Minnelli (US 8517931, herein known as Minnelli ‘931).

Minnelli (‘931), also drawn to medical slings used in to retract tissue, teaches wherein the medical device includes a reinforcement material (208a, 208b, 208c) disposed along a periphery of the triangular sling (see fig. 2); and wherein the sling is affixed to the reinforcement material via a plurality of securement tabs (e.g. 106),  in order to provide structural integrity to the sling when anchored (see col. 7 lines 14-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orban, as modified by Seitzinger and Chu, wherein the medical device includes a reinforcement material disposed along a periphery of the triangular sling; and wherein the sling is affixed to the reinforcement material via a plurality of securement tabs, in view of Minnelli (‘931) in order to provide structural integrity to the sling
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             

	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773